Citation Nr: 0937542	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a foot disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 2001 to October 2002 with the U.S. Coast Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In March 2003 and in July 2003, it was reported that the 
Veteran's service treatment records were not at the National 
Personnel Records Center.  In June 2003, the Coast Guard 
reported that the Veteran's service treatment records were 
not located at their facility.  

Although in August 2003, the RO determined that the Veteran's 
records were unavailable, since the Veteran was discharged 
after May 1, 1994, the service treatment records may be 
stored at the VA Service Medical Records Center (VA-SMRC).  
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department unless the records 
sought do not exist or that further efforts to obtain the 
records would be futile.  38 C.F.R. § 3.159(c)(2). 

On the claims of service connection for hearing loss and 
tinnitus, the Veteran asserts that hearing loss and tinnitus 
are due to an in-service injury aboard the USCGC SASSAFRAS 
(WLB-401), a Coast Guard cutter, in late 2001 or early 2002, 
when a generator exploded in the engine room.  In August 
2009, the diagnoses by a private physician were bilateral 
sensorineural hearing loss and tinnitus.  In a statement in 
September 2009, a fellow shipmate stated that he was in same 
compartment when the Veteran was injured.  

As the log of the ship is pertinent to the claims, the log 
should be obtained. 

On the claim of service connection for a foot disability, the 
Veteran filed a claim for the "left" foot, which the RO 
denied.  In his notice of disagreement and in his substantive 
appeal, the Veteran stated that his claim was for the 
"right" foot, not the left.  The Veteran needs to clarify 
the benefit sought.  Also in September 2009, the Veteran's 
representative identified additional VA records, pertinent to 
the claim. 

Accordingly, the case is REMANDED for the following action:

1. Request the service treatment records 
from the VA-SMRC. 
    
2. Request from the proper Federal 
custodian the ship's log of the USCGC 
SASSAFRAS (WLB-401) from October 2001 
to March 2002 for documentation of an 
engine room accident. 

3. Obtain the Veteran's records for a 
foot disability from the Oxnard, 
California, VA medical facility.

4. Ask the Veteran to clarify whether 
he is claiming service connection for a 
right or left foot disability or both.  
If the Veteran's claim is for service 
connection for a right foot disability, 
adjudicate the claim.  

5. Afford the Veteran a VA audiology 
examination to determine whether he has 
hearing loss and tinnitus and, if so, 
whether it is at least as likely as not 
that either hearing loss or tinnitus is 
attributable to the injury the Veteran 
described in service. 

In formulating the opinion, the 
audiologist is asked to comment on the 
one-year history of tinnitus and the 
findings on an audiogram by a private 
audiologist in October 2003 as to whether 
the right and left ear findings are 
consistent with a hearing loss disability 
under 38 C.F.R. § 3.385, which is related 
to service. 

The audiologist is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder must be made available 
to the examiner for review.  

6. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


